DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on August 2, 2021.
	
Information Disclosure Statement
	The IDS filed on May 17, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites an incomplete preamble, as discussed with applicant on November 9, 2021.  For purposes of claim interpretation, the preamble is interpreted as “An electrolyte solution material comprising a fluorosulfonyl imide salt represented by the following general formula (1):” as previously recited by the claim on December 4, 2020.
 	Claims 8 and 9 are indefinite as the body of each claim does not add any steps to what is


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 9,079,780) 
	For claims 4 and 13-15:  Sato teaches an electrolyte solution material comprising a fluorosulfonyl imide salt represented by the formula:

    PNG
    media_image1.png
    82
    296
    media_image1.png
    Greyscale
, where Ra are a fluorine atom or a fluorinated hydrocarbon group, Ma is an alkali metal, and Rb is the same or different as Ra (Sato in col. 2 line 32 et seq.),  which teaches the claimed Chemical formula 1:

    PNG
    media_image2.png
    243
    518
    media_image2.png
    Greyscale

where R1 represents a fluorine atom or fluorinated alkyl group having 1 to 6 carbon atoms, R2 represents an alkali metal ion, and an electrolyte solution solvent, and a residual amount of a fluorosulfonylimide salt production solvent contained in the electrolyte solution material is 2000 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The fluorosulfonylimide salt production solvent is an aromatic hydrocarbon such as toluene, inter alia. (col. 16 lines 55-66)  Furthermore, toluene is specifically disclosed in amounts less than 150 ppm and less than 100 ppm in Table 4, e.g. 32, 70. (col. 3 lines 35-50)
 	Sato does not explicitly teach the concentration of the fluorosulfonyl imide salt as 30% mass% or more or at least about 33 mass%.  However, absent of such unexpected results it is asserted that the concentration of the fluorosulfonyl imide salt is an optimizable parameter for a result-effective variable,  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In Sato, the concentration of the fluorosulfonyl salt is result-effective in directly affecting conductivity. (col. 19 lines 61-67)
	In Sato, the electrolyte solution material is dimethyl carbonate, ethylmethyl carbonate or diethyl carbonate, inter alia. (Sato in col. 18 lines 18-21)  Furthermore, the skilled artisan would find obvious to employ dimethyl carbonate, ethylmethyl carbonate or diethyl carbonate from the list of solvents as Sato specifically has the most preference for carbonic acid esters. (col. 18 lines 49-52)
	For claims 6 and 7:  A non-aqueous electrolyte solution is produced from the electrolyte solution material such as in an electrical storage device comprising the non-aqueous electrolyte solution. (Sato in col. 8, lines 32-39)
	For claims 8 and 9:  Sato does not explicitly teach storing or transporting the electrolyte solution material.  However, the skilled artisan would find obvious to store or transport the .
 	
Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered but they are not persuasive.  
For the 112(b) rejection, applicant submits that the material being in a container provides clarity on how the material is stored or transported.  This argument has been fully considered but is not found persuasive, as the recitation of being in a container does not add any method steps to the claim.   
Applicant submits that the production solvent in Sato converts to 201.9 to 1208 ppm. (applicant’s remarks on pg. 7)  The examiner does not agree with the calculation to obtain these values.  In applicant’s calculations, the amount (ppm) of the production solvents used in Example 5-5 (Table 4) were multiplied with the % mass for the fluorosulfonyl imide salt as part of converting the ppm of the production solvent to the electrolyte solution at 30 mass %, which is not understood.  This conversion is not understood dimensionally (i.e. units are omitted), and also is not understood as 30% is the concentration of the fluorosulfonyl imide salt and not the fluorosulfonyl imide production solvent.  Furthermore, since the claims recite fluorosulfonyl 
As to there being no guidance at all to have a 30 mass% of fluorosulfonyl imide salt along with a residual amount of production solvent at 200 ppm or less, the examiner maintains that absent of unexpected results it is asserted that the the concentration of the fluorosulfonyl imide salt is an optimizable parameter for a result-effective variable as directly affecting conductivity (Sato in col. 19 lines 61-67) so that optimization of the concentration of the fluorosulfonyl imide salt is maintained as obvious for at least the skilled artisan.  Applicant’s allegation that effects such as suppression of swelling of the battery when charged/discharged, achieving good stability, and preventing HF generation are not found persuasive since Sato teaches or at least suggests the two parameters concerned (production solvent ppm, salt concentration) which provide this effect.  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant submits that Sato is to producing a powder where the residual amount of the production solvent is the amount obtained drying or powdering processes, in comparison to the the fluorosulfonyl imide salt being contained in the electrolyte solution material which is a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 .  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722